Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response (filed on October 27, 2021). Claims 1, 17, 32, and 33 have been amended. Claims 1-8, 14-24, 30-33, and 36-47 are currently pending and have been examined.

Response to Arguments
Claim Interpretation: The Applicant’s arguments with respect to the claim interpretation has been fully considered and are persuasive. The claim interpretation of claims 4 and 20 is withdrawn.
112(a) rejection: The Applicant’s arguments with respect to the 112(a) rejection of claims 1, 17, and 32 have been fully considered and are persuasive. The 112(a) rejection of claims 1, 17, and 32 is withdrawn.
101 rejection: The Applicant’s arguments with respect to the 101 rejection of the claims has been fully considered but is not persuasive.
The Applicant argues that the user interface elements overcame the 101 rejection by integrating the abstract idea into a practical application. The Examiner disagrees. The user interface elements are additional elements that provide mere input and output in relation to the abstract idea. As such the user interface elements are mere 
As such, the 101 rejection is maintained.
103 rejection: The Applicant’s arguments and amendments with respect to the 103 rejection has been fully considered but are not persuasive.
The Applicant argues that the amended limitations overcome the cited references. The Applicant’s arguments are moot in light of substantive amendments that necessitated an updated search and reconsideration of the claims.
As such, due to the substantive amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-8, 14-24, 30-33, and 36-47.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 14-24, 30-33, and 36-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-8, 14-16, 38-39, and 41 are directed to an apparatus, claims 17-24, 30-31, and 40 are directed to a process, claims 32, 42, 43, 46, and 47 are directed to another apparatus, claim 33, 36-37, 44, and 45 are directed to another process.
Claims 1, 17, 32 and 33 are directed to the abstract idea of payment processing which is grouped under commercial or legal activities subgrouping of “organizing human activity” in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 12 recite “receive, …, data indicative of a description of a product or service available for purchase from an online merchant”, “initiate a plurality of queries …”, “choose a payment processor … according to a scoring process”, “evaluating respective scores for the one or more payment processors …”, “selecting the payment processor … based on the respective scores …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “one or more processors”, “a computer readable storage medium”, “the device”, “a network”, “a client device”, “a server computer” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. (See MPEP 2106.5 (f), (h)). Furthermore, the additional elements of “trigger presentation of a payment processor-specific checkout element that identifies the chosen payment processor, the payment processor-specific checkout element operable to begin a payment process for the product or service with the chosen payment processor over the network” merely add insignificant extra‐solution activity to the judicial exception. (See MPEP 2106.05(g)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of payment processing using computer technology (e.g.: one or more processors, see specification as filed ¶ [0085]-[0087], [0097]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity to the abstract idea, which cannot provide significantly more than the abstract idea itself (see MPEP 2106.05(I)(A)(f), (g) & (h)).
Hence, claims 1, 17, 32 and 33 are not patent eligible.

As per dependent claims 4-8, 20-24, 36-46, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claims 1, 17, 32, and 33 and due the their dependency on the rejected parent claims, claims5-8, 20-24, 36-46 are similarly not patent eligible.

As per dependent claims 2, 3, 14-16, 18, 19, 30, 31, and 47, the dependent claims recite the additional elements of “an application programming interface”, “a button”, “a user display element”, “a point of sale device”, and “a user display element”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer,  merely uses a computer as a tool to perform an abstract idea, or are mere insignificant extra-solution activity when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05(I)(A)(f), (g) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, merely uses a computer as a tool to perform the abstract idea, or are mere insignificant extra-solution activity. (See MPEP 2106.05(I)(A)(f), (g) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f), (g) & (h)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 8, 14, 15, 17 – 22, 24, 30 – 33, 36-38, 40, 42, 44, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140129357 A1 (Goodwin) in view of US 9342831 B1 (Davis) in view of US 20170109742 A1 (Varadarajan).

As per claims 1, 17, 32, and 33, Goodwin teaches, one or more processors (¶ [0025]),
a computer-readable storage medium (¶ [0026]),
receive, at the device (¶ [0025]), data indicative of a description of a product or service available for purchase from an online merchant (FIG. 4A, ¶ [0105], [0025], [0090]),
initiate a plurality of queries to a plurality of payment processors, wherein the plurality of queries are configured for determining that a user associated with the device is recognized by one or more payment processors of the plurality of payment processors as having existing accounts with those payment processors (¶ [0025] “payment options from a variety of financial institutions”, [0082] - [0083] “the following information can be checked … valid payment options …”).
choosing a payment processor from amongst the one or more payment processors according to a scoring process (¶ [0066], ¶ [0078]),
trigger presentation of a payment processor-specific checkout element that identifies the chosen payment processor, the payment processor-specific checkout element operable to begin a payment process for the product or service with the chosen payment processor over the network (FIG. 4D, ¶ [0110], [0046]).

wherein the scoring process comprises (col. 22, lines 50-64),
evaluating respective scores for the one or more payment processors, (col. 22, lines 50-67, col. 23, lines 1-35),
selecting the payment processor from amongst the one or more payment processors based on the respective scores for the one or more payment processors (col. 22, lines 50-67, col. 23, lines 1-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate payment processors based on a cost mechanism of Davis in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because cost based evaluation of payment processors to select an optimum payment processor improves payment transaction routing by routing the transaction to a processor that is scored based on cost compared to other processors in relation to the performance of the processors.

Goodwin does not explicitly teach, however, Lawson teaches,
wherein the scores are based at least in part on a speed at which each payment processor is identified as a payment processor with whom the user of the device has an account (¶ [0044] “during a first time period in which a device is connected to a network such as the Internet, receive authentication information for an 
It would have been obvious before the effective file date to have employed a time period to confirm an account with a payment provider of Lawson in the payment provider selection mechanism of Goodwin. The motivation would be to improve payment provider selection by quantifying payment provider options based on processing speed associated with the payment providers.

Goodwin also teaches, presenting a description of a product or service available for purchase from an online merchant on a client device (¶ [0105], ¶ [0025], ¶ [0090]), 
presenting a payment processor-specific checkout element that identifies the chosen payment processor (FIG. 4D, ¶ [0110]), 
a server computer comprising one or more processors and a computer-readable storage device that stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (FIG. 1, ¶ [0026]-[0027]), 
transmitting data to a client device which causes the client device to present a description of a product or service available for purchase from an online merchant (¶ [0105], ¶ [0025], ¶ [0090]), 
providing a description of a product or service available for purchase by a user from a merchant” (¶ [0105], ¶ [0025], ¶ [0090]), 
processing a payment for the product or service with the chosen payment processor” (FIG. 3C, items 322, 325, ¶ [0062]-[0063]).

As per claims 2, 18, and 46, combination of Goodwin and Davis teach all the limitations of claims 1, 17, and 32. Goodwin also teaches, wherein the instructions that cause the device to perform steps for determining whether the user associated with the device is recognized by the one or more payment processors as having existing accounts comprises at least one of (¶ [0082] - [0083]),

Goodwin does not explicitly teach, however, Davis teaches,
examining a cookie associated with the device (col. 21, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate payment processors based on a cost mechanism of Davis in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because cost based evaluation of payment processors to select an optimum payment processor improves payment transaction routing by routing the transaction to a processor that is scored based on cost compared to other processors in relation to the performance of the processors.

As per claims 3, 19, and 47, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claims 1, 17, and 32. Goodwin also teaches, wherein the payment processor-specific checkout element is a button that comprises at least one of a textual or design element identifying the chosen payment processor (FIG. 4D, ¶ 

As per claims 4, 20, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claims 1 and 17. Goodwin also teaches, the payment processor-specific checkout element is not presented to the user until the chosen payment processor is determined (¶ [0046]).

As per claims 5 and 21, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claims 1 and 17. Goodwin also teaches, wherein the selection of the chosen payment processor from amongst the one or more payment processors with whom the user is indicated as having existing accounts is further based on an order of preference (¶ [0046], ¶ [0072]).

As per claims 6 and 22, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claims 1 and 17. Goodwin also teaches, wherein the selection of the payment processor from amongst the one or more payment processors with whom the user associated with the device has existing accounts is further based on geolocation data (¶ [0046], ¶ [0039]).

As per claims 8 and 24, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claims 1 and 17. Goodwin also teaches, wherein queries for the plurality of payment processors include, for at least one of the payment processors of the plurality of payment processors a query across a network to the payment 

As per claims 14 and 30, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claims 1 and 17. Goodwin also teaches, wherein the payment processor-specific checkout element further comprises a user display element that displays payment processors that are not the chosen payment processor, but for which the instructions determined that the user has existing account (¶ [0111], ¶ [0116]).
 
As per claims 15 and 31, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claims 14 and 30. Goodwin also teaches, wherein the user display element is configured to display the payment processors that are not the chosen payment processor in a preference order (¶ [0111], [0116], [0133], [0072]).

As per claim 36, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claim 33. Goodwin also teaches, wherein the user is notified when there is no preferred payment processor available with whom the user has an account (¶ [0082] - [0083], ¶ [0054]).

As per claim 37, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claim 33. Goodwin also teaches, 
wherein the merchant is notified when there is no preferred payment 

As per claim 38, 40, 42, and 44, combination of Goodwin, Davis, Varadarajan teach al the limitations of claims 1, 17, 32, and 33. Goodwin does not explicitly teach, however, Davis teaches, wherein the scores for the one or more payment processors are further based on a completion of loading of dependencies for display of a payment processor checkout element for each of the one or more payment processors (¶ [0102], [0115]).

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Davis in view of Varadarajan in further view of US 20130036023 A1 (Koplowitz).

As per claims 7 and 23, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claims 1 and 17. Davis does not explicitly teach, however, Koplowitz teaches, wherein the instructions, when executed, further cause the device to determine a method of communicating with each payment processor based upon an identity of the payment processor (¶ [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a type/manner of communication channel with a financial institution in Koplowitz in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Davis in view of Varadarajan in further view of US 20170178116 A1 (Savolainen).

As per claim 16, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claim 1. Goodwin does not explicitly teach, however, Savolainen teaches, wherein the device is a point of sale device (¶ [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include POS capabilities in Savolainen in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because multiple features are concentrated in a device and improve user access to a variety of functionality associated with a purchase process.

Claims 39, 41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Davis in view of Varadarajan in further view of US 20170053258 A1 (Carney).

As per claims 39, 41, 43, and 45, combination of Goodwin, Davis, and Varadarajan teach all the limitations of claim 1, 17, 32, and 33. Goodwin does not explicitly teach, however, Carney teaches, wherein the scoring process further comprises assigning an initial score threshold value (¶ [0041]),
determining if the score for any of the one or more payment processors is at or above the initial score threshold value (FIG. 3, item 306, ¶ [0041]),
reducing the initial score threshold value to a reduced score threshold value and revaluating the score for each payment processor until the score for at least one of the one or more payment processors is at or above the reduced score threshold value (¶ [0044]),
selecting one of the at least one of the one or more payment processors for which the score is at or above the reduced score threshold value (¶ [0045], [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a payment network path based on performance threshold analysis in Carney in the automated payment method selection system of Goodwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous .

Conclusion
References made of record but not cited include US 20190012645 A1 (Subramaniam) directed to accepting dual function payment credential and US 20130103577 A1 (Lawson) directed to optimizing financial transactions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692